68 F.3d 478
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Frankie Levi COLE, Plaintiff-Appellant,v.Jo GRAY;  Gary Stephens; Robert S. Madsen;  Tom Jones; Defendants,Harold W. CLARKE; Defendant-Appellee,Julie FRANKS, Defendant.Frank X. HOPKINS;  James Pierce, Defendants
No. 95-1223.
United States Court of Appeals,Eighth Circuit.
Submitted:  Sept. 12, 1995.Filed:  Sept. 21, 1995.

Before FAGG, LOKEN, and ARNOLD, Circuit Judges.
PER CURIAM.


1
Frankie Levi Cole appeals the district court's dismissal of Cole's 42 U.S.C. Sec. 1983 civil rights action.  Having carefully reviewed the record and the parties' briefs, we conclude the district court correctly dismissed Cole's due process claim under 28 U.S.C. Sec. 1915(d), correctly granted judgment on the pleadings and summary judgment on one of Cole's denial-of-access claims, and committed no prejudicial error in dismissing Cole's remaining claims.  Because the controlling principles are well established and an extended opinion would have no precedential value, we affirm without further discussion.  See 8th Cir.  R. 47B.